Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 11-14, 1,7, 18, 20, 21, 23, 25, 31-34, 37, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US PGPUB 20200389879) in view of EP 2 894 915 A1  (Huawei Technologies Co.)  (cited by Applicant 2/27/2020); hereafter EP 2 894 915.

Regarding claim 11, 21 and 31, Zhang et al disclose a method for signal transmission, comprising:
receiving, by a terminal device, first configuration information transmitted by a network device (see abstract, para: 0003, 0008, 0054, terminal received allocated pre-configured transmission parameter sets);
determining, by the terminal device, a first time domain resource and a first time domain granularity corresponding to the first time domain resource according to the first configuration information (see para: 0165, 0226, 0345, first time domain resource along with time domain bundling granularity associated with first parameter configuration with is allocated to a terminal.)  In addition, Zhang et al disclose a processor and a transceiver included in the UE/terminal and BS/network device (see Fig. 3, para: 0012, 0087, 0140, 0177, network device and terminal include processor and transceiver for proving communication within a network among communication devices.)
EP 2 894 915 disclose searching, by the terminal device (see para: 0019, 0024, UE/terminal determine EPDCCH interval, control channel detection/search by UE/terminal) search, for a downlink control channel on the first time domain resource by taking the first time domain granularity as a cycle (see Fig. 3, 12 & 13, para: 0020, 0022, 0023, 0024, 0026, 0030.)                               
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement searching, by the terminal device, for a downlink control channel on the first time domain resource by taking the first time domain granularity as a cycle as taught by EP 2 894 915 with the teachings of Zhang et al for the purpose of further managing and monitoring power usage as to minimize/reduce power consumption.

Regarding claim 12, Zhang et al further disclose wherein receiving, by the terminal device, the first configuration information transmitted by the network device  comprises:
receiving, by the terminal device, the first configuration information transmitted by the network device through high-laver signaling (see Fig. 7a, para: 0032, 0176, 0197, 0290, 0317, terminal receives first control information/multiple parameter configuration associated with high layer control data.)

Regarding claim 13, 23 and 33, Zhang et al further wherein the method further comprises: receiving, by the terminal device, second configuration information sent by
 the network device (see abstract, para: 0003, 0008, 0054, terminal received allocated pre-configured transmission parameter sets);
determining, by the terminal device, (see abstract, Fig. 3 & 4, para: 0003, 0008, 0026, 0045, UE determines) a second time domain resource in the first time domain resource and a second time domain granularity corresponding to the second time domain resource according to the second configuration information (see para: 0034, 0038, 0040, 0045, 0047, 0333, subarea configuration associated with first time domain, second time domain sets whereby time domain granularity corresponding with time domain sets/subsets.)  In addition, Zhang et al disclose a processor and a transceiver included in the UE/terminal and BS/network device (see Fig. 3, para: 0012, 0087, 0140, 0177, network device and terminal include processor and transceiver for proving communication within a network among communication devices.)                           
Although Zhang et al fail to teach searching, by the terminal device, for a downlink control channel on the second time domain resource by taking the second time domain granularity as a cycle, in a similar endeavor, EP 2 894 915 disclose searching, by the terminal device (see para: 0019, 0024, UE/terminal determine EPDCCH interval, control channel detection/search by UE/terminal) search, for a downlink control channel on the second time domain resource by taking the second time domain granularity as a cycle, (see Fig. 3, 12 & 13, para: 0020, 0022-0024, 0026, 0029-0031, 0075, 0077, 0097, UE determine a specific control channel resource set (time domain resource) along with corresponding granularity and relative to CSI-RS configuration.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement searching, by the terminal device, for a downlink control channel on the second time domain resource by taking the second time domain granularity as a cycle as taught by EP 2 894 915 with the teachings of Zhang et al for the purpose of further managing and monitoring power usage as to minimize/reduce power consumption.

Regarding claim 14, Zhang et al further wherein receiving, by the terminal device, the second configuration information transmitted by the network device comprises:
receiving, by the terminal device, the second configuration information transmitted by the network device through downlink control information (DCI)
(see para: 0024, 0043, 0054, 0100, 0107, second parameter/control configuration/information received by terminal associated with downlink control information (DCI).)

Regarding claim 17, Zhang et al further disclose wherein the first time domain resource is indicated by at least one of the following:
a starting position, an ending position, and a time domain length of the first time domain resource (see para: 0038, 0039, start position of a first time domain resource area to an end position.)

Regarding claim 18, Zhang et al further disclose wherein the starting position or ending position of the first time domain resource (see para: 0038, 0039, start position of a first time domain resource area to an end position) is indicated by one of the following:
a time domain offset relative to a time domain position of a synchronization signal or broadcast channel, or a slot boundary, or a subframe boundary (see para: 0038-0042, 0173, domain offset associated with a time domain position of slot/symbol area)
wherein the time domain offset is in units of at least one symbol, or a preset quantity of symbols, or a slot, or a micro-slot  (see para: 0314, offset  associated with second symbol).

Regarding claim 20, Zhang et al further disclose wherein the first time domain granularity is in units of at least one symbol, or a preset quantity of symbols, or a slot, or a micro-slot (see para: 0193, 0198, 0203, 0220, 0226, time domain granularity is unit associated with time units such as a slot or specific quantity of symbols of a slot.)

Regarding claim 25, Zhang et al further disclose wherein the first configuration information comprises at least one of a starting position, an ending position, and a time domain length of the first time domain resource (see para: 0038, 0039, start position of a first time domain resource area to an end position.)

Regarding claim 32, Zhang et al further disclose wherein the transceiver is specifically used for:
receiving the first configuration information transmitted by the network device through high-layer signaling (see Fig. 7a, para: 0032, 0176, 0197, 0290, 0317, terminal receives first control information/multiple parameter configuration associated with high layer control data.)

Regarding claim 34, Zhang et al further terminal transceiver receiving the second configuration information transmitted by the network device through downlink control information (DCI) (see para: 0024, 0043, 0054, 0100, 0107, second parameter/control configuration/information received by terminal associated with downlink control information (DCI).)

Regarding claim 37, Zhang et al further disclose wherein the first time domain resource is indicated by at least one of:
a starting position, an ending position, and a time domain length of the first time domain resource (see para: 0038, 0039, start position of a first time domain resource area to an end position).

Regarding claim 38, Zhang et al further disclose wherein the starting position or ending position of the first time domain resource (see para: 0038, 0039, start position of a first time domain resource area to an end position) is indicated by one of the following:
a time domain offset relative to a time domain position of a synchronization signal or broadcast channel, or a slot boundary, or a subframe boundary (see para: 0038-0042, 0173, domain offset associated with a time domain position of slot/symbol area)
wherein the time domain offset is in units of at least one symbol, or a preset
quantity of symbols, or a slot, or a micro-slot  (see para: 0314, offset  
quantity of symbols, or a slot, or a micro-slot  (see para: 0314, offset  associated with second symbol).

Regarding claim 40, Zhang et al further disclose wherein the first time domain granularity is in units of at least one symbol, or a preset quantity of symbols, or a slot, or a micro-slot (see para: 0193, 0198, 0203, 0220, 0226, time domain granularity is unit associated with time units such as a slot or specific quantity of symbols of a slot.)

Allowable Subject Matter
Claim 15, 29 and 35 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art fail to teach the particular limitation in combination with all the limitations of the claim with respect to claim 15 and 35, based on a determination that the terminal device does not receive the configuration information transmitted by the network device, determining, by the terminal, a third time domain resource and a third time domain granularity corresponding to the third time domain resource according to predefined third configuration information, and with respect to claim 29, determining,  a third time domain resource and a third time domain granularity corresponding to the third time domain resource according to predefined third configuration information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
January 3, 2022

/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        January 18, 2022